         Case 1:17-cr-00764-LAP Document 81 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                               No. 17 Cr. 764 (LAP)
-against-
                                                        ORDER
DAMON WOODY,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Damon Woody’s letter

requesting release to home confinement.          (See dkt. no. 80.)      The

Government shall respond to Mr. Woody’s request no later than

May 22, 2020.     A copy of this order shall be mailed to Mr.

Woody.

SO ORDERED.

Dated:      New York, New York
            May 15, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
